                    Case 19-11240-LSS            Doc 779       Filed 10/16/19       Page 1 of 18



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
    In re:
                                                                Case No. 19–11240 (LSS)
    GUE Liquidation Companies, Inc. et al., 1
                                                                (Jointly Administered)
                                        Debtors.
                                                                Hearing Date: October 23, 2019 at 2:00 p.m. (ET)
                                                                Objection Deadline: October 16, 2019


           OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
          CREDITORS TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER
      APPROVING DISCLOSURE STATEMENT AND SEEKING RELATED RELIEF

                     The Official Committee of Unsecured Creditors (the “Committee”) of GUE

Liquidation Companies, Inc., et al., the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”), by and through its undersigned counsel, hereby files this objection

(the “Objection”) to Debtors’ Motion for Entry of an Order (I) Approving Disclosure Statement,

(II) Approving Form and Manner of Service of Notice Thereof, (III) Establishing Procedures for

Solicitation and Tabulation of Votes to Accept or Reject Chapter 11 Plan of Liquidation,

(IV) Scheduling Hearing on Confirmation of Chapter 11 Plan of Liquidation, and (V) Granting

Related Relief (the “Motion”). 2 In support of this Objection, the Committee respectfully states:




1
             The Debtors in these cases are: GUE Liquidation Companies, Inc.; Bloom That, Inc.; GUE Liquidation
             Delivery, Inc.; FlowerFarm, Inc.; FSC Denver LLC; FSC Phoenix LLC ; GUE Liquidation, Inc.; GUE
             Liquidation.CA, Inc.; GUE Liquidation.COM Inc.; GUE Liquidation Group, Inc.; GUE Liquidation Mobile,
             Inc.; GUE Liquidation Giftco, LLC; Provide Cards, Inc.; GUE Liquidation Commerce LLC; and GUE
             Liquidation Creations, Inc.
2
             Docket No. 716. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed
             to such terms in the Joint Plan of Liquidation for the Debtors (the “Plan”). Docket No. 714.
             Case 19-11240-LSS          Doc 779      Filed 10/16/19    Page 2 of 18



                                PRELIMINARY STATEMENT

       1.      While the Committee supports the goal of promptly winding down these cases

through confirmation of plan of liquidation, there are several gating issues with the Plan that must

be addressed prior to solicitation. At the outset of these cases, the Debtors negotiated a $15.5

million wind-down budget that the Debtors represented would be sufficient to satisfy all

administrative expenses and wind down the estates.          Based upon this representation, the

Committee commenced negotiations with the Lenders to resolve potential challenges the

Committee has against the Lenders. The Committee is happy to report that such negotiations have

been successful, resulting in an agreement for the Lenders to fund a post confirmation trust to

provide a recovery for unsecured creditors notwithstanding the Lenders’ deficiency claims.

       2.      Notwithstanding, the Debtors’ prior representations regarding the sufficiency of the

wind-down funds, the Plan now creates the prospect that the Debtors will need to invade the

Committee’s settlement with the Lenders to satisfy a currently unquantifiable amount of

administrative and priority claims. The settlement with the Lenders, however, is premised on the

settlement funds solely being available for the trust to reconcile unsecured claims and make

distributions to unsecured creditors. The Plan, therefore, threatens to blow up the Committee’s

settlement with the Lenders, creating the prospect that the Plan is unconfirmable.

       3.      The disclosure statement, however, is silent as to these issues. The disclosure

statement is devoid of any meaningful analysis regarding the extent of administrative and priority

claims and the sources and amount of funds available to satisfy such claims. At this point, the

unreconciled administrative and priority claims are double the wind-down funds and there is a real

possibility that governmental entities will file significant priority tax claims before the December

2 governmental bar date. Without certainty regarding the sources of recovery and disclosure about

the funding gap that may exist, creditors are unable to cast informed votes on the Plan.


                                                 2
              Case 19-11240-LSS         Doc 779       Filed 10/16/19    Page 3 of 18



       4.      The Plan compounds the confusion and misleads administrative and priority

creditors into believing that the Committee settlement fund will be available to satisfy their claims.

This fundamental disagreement makes solicitation untenable. The Debtors cannot both send

creditors a disclosure statement that describes the Committee’s settlement with the Lenders and

solicit votes on a Plan that guts the heart of the settlement. The disclosure statement, however, is

silent as to the potential impact the Plan will have on consummating the Committee settlement

with the Lenders. The Debtors therefore have a feasibility issue that must be resolved prior to

solicitation of the Plan. If the Debtors do not have sufficient funds to satisfy administrative and

priority claims absent recourse to the Committee settlement funds, which would cause the

settlement to unravel based upon such recourse, the Plan cannot be confirmed.

       5.      Further, contrary to well-settled Third Circuit law, the Debtors propose broad

releases in favor of various insiders, including the Debtors’ former and current officers and

directors who have not made a substantial contribution under the Plan. These releases render the

Plan unconfirmable and deprive creditors of potential additional sources of value without any

demonstrable value being provided by such insiders.

       6.      As a result, while the Committee supports the prompt resolution of these cases, the

Debtors should not be permitted to waste estate resources by soliciting a plan that cannot be

confirmed. Instead, the more prudent course is to defer approval of the disclosure statement until

such time as the Debtors can demonstrate sufficient funding for the plan. If, however, the Court

is inclined to allow the Debtors to pursue solicitation of this Plan, the Disclosure Statement must

be amended to address the Committee’s concerns. In order to receive adequate information,

creditors must be provided sufficient information to assess the treatment they are being afforded

and the recovery they can expect to receive under the Plan.




                                                  3
              Case 19-11240-LSS         Doc 779       Filed 10/16/19    Page 4 of 18



                                         BACKGROUND

       7.       On June 3, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code with this Court.

       8.       On June 12, 2019, the Office of the United States Trustee for Region 3 appointed a

seven member Committee consisting of: (i) United Parcel Service, Inc.; (ii) Atlas Flowers, Inc.

d/b/a Golden Flowers; (iii) Farm Direct Corp.; (iv) Veritiv Corporation; (v) Ad Results Media,

LLC; (vi) Legacy Staffing Solutions LLC; and (vii) Packaging Corp. of America. 3 The Committee

selected Kelley Drye & Warren LLP as its lead counsel and Benesch, Friedlander, Coplan &

Aronoff LLP as Delaware counsel. The Committee also selected Province, Inc. as its financial

advisor.

I.     DIP Financing and Sale Process

       9.       The Debtors filed bankruptcy to pursue a going-concern sale of their business

segments. To fund these cases and the sale process, the Debtors sought approval of a $94.5 million

DIP facility with their existing lenders (the “Lenders”). Prior to the Committee’s formation, the

Court granted interim approval of the DIP facility (the “Interim DIP Order”). 4 In addition to the

DIP financing approved in the Interim DIP Order, the Lenders committed to negotiate in good

faith to determine what amounts may reasonably be required to wind-down the Debtors’ estates

and to provide in the Final DIP Order for the minimum amount of such funding upon

consummation of the sales. 5

       10.       On June 27, 2019, the Committee objected to final approval of the DIP facility, in

part based upon the uncertainty regarding the Lenders’ commitment to fund the wind-down of the


3
       Docket No. 118.
4
       Docket No. 60.
5
       Id. ¶ 17(b)(vi).



                                                  4
                  Case 19-11240-LSS         Doc 779       Filed 10/16/19        Page 5 of 18



estates. 6 On July 1, 2019, the Debtors’ replied to the Committee’s objection, stating the Debtors

and Lenders reached an agreement for the Lenders to carve-out a minimum $15.5 million from

sale proceeds to fund a wind-down of the Debtors’ estates, which amount is expected to provide

for all administrative expenses, as well as sufficient amounts thereafter to properly wind down the

Debtors’ estates (the “Wind-Down Fund”). 7

       11.         In support of the reply, the Debtors submitted the amended and restated declaration

of Alan D. Holtz, the Debtors’ Chief Restructuring Officer. 8 In his declaration, Mr. Holtz similarly

confirmed the $15.5 million is expected to provide funding for all administrative expenses,

including amounts necessary to properly wind down the Debtors’ estates. 9

       12.         The Committee was not party to the negotiations between the Debtors and Lenders

establishing the Wind-Down Fund. The Debtors, however, assured the Committee the Wind-

Down Fund would be more than sufficient to fund a plan of liquidation.

       13.         As a result, on July 2, 2019, the Court entered the final DIP order authorizing the

Debtors to enter into the DIP facility (the “Final DIP Order”). 10 The Final DIP Order confirmed

the Lenders’ agreement to permit $15.5 million of collateral to be used to wind-down the Debtors’

estates upon consummation of the sales. 11




6
       Docket No. 219.
7
       Docket No. 284 ¶¶ 2, 5.
8
       Docket No. 291.
9
       Id. ¶ 6.
10
       See Final Order Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy
       Rule 4001, and Local Rule 4001-2, (I) Authorizing Debtors to (A) Obtain Postpetition Financing and (B) Use
       Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Scheduling Final
       Hearing, and (IV) Granting Related Relief. Docket No. 311.
11
       See Final DIP Order ¶ 17(b)(vi).



                                                      5
              Case 19-11240-LSS          Doc 779       Filed 10/16/19     Page 6 of 18



       14.     Following the sale process, the Debtors sought authority to sell their 3 business

segments to the respective winning bidders for each segment. The Court entered orders approving

the 3 sales (the “Asset Sales”) for a total sale price of $156.5 million. 12 The sale orders confirmed

the funding of the Wind-Down Fund in accordance with the Final DIP Order.

       15.     In connection with the Asset Sales closing, the Debtors funded the Wind-Down

Fund. Pursuant to the Gourmet Foods Sale Order, the Gourmet Foods Reserve of $6.7 million was

created to pay certain obligations of the Debtors that were not assumed by the purchaser. Any

unused funds in the Gourmet Foods Reserve will be used to satisfy the Debtors’ obligations. The

Debtors, with the consent of the Lenders, also established various reserves out of the sale proceeds

(the “Reserves” and together with the Gourmet Foods Reserve, the “Additional Funds”), including

reserves to pay various tax and employee obligations.

       16.     The remaining available sale proceeds were used to satisfy the outstanding DIP

balance and pay down a portion of the $150 million prepetition indebtedness to the Lenders.

Notwithstanding these payments, the Lenders continue to assert a deficiency claim against the

estates exceeding $100 million.

II.    The Committee Investigation

       17.     Pursuant to the Final DIP Order, the Committee was originally provided until

August 12, 2019 to investigate claims against the Lenders. This deadline was extended several

times, and most recently until October 24, 2019, with the consent of the Lenders. 13

       18.     Based upon this investigation, the Committee believes there are various claims and

causes of action against the Lenders that would generate value for unsecured creditors. The


12
       Docket Nos. 490, 552 and 553
13
       See Order Approving Stipulation By and Between Bank of America, N.A. and the Official Committee of
       Unsecured Creditors Further Extending the Challenge Deadline. Docket No. 762.



                                                   6
              Case 19-11240-LSS           Doc 779      Filed 10/16/19    Page 7 of 18



Lenders dispute the Committee’s assertions. However, in an effort to avoid the costs and

uncertainty of litigation, the Committee and the Lenders commenced settlement negotiations and

were ultimately able to reach a settlement, obviating the need for litigation. The terms of the

settlement (the “Settlement”) are still being documented but generally provide for:

                   •      The Lenders to fund $4.2 million into a post-confirmation trust (the
                          “Committee Settlement Amount”);

                   •      The Committee Settlement Amount to, among other things, fund
                          reconciliation of unsecured claims and distributions to holders of allowed
                          general unsecured claims;

                   •      The Lenders’ agreement that the Lenders will not receive any distributions
                          from the Committee trust on account of their deficiency claims; and

                   •      The Committee and Lenders to release each from any and all causes of
                          action.

       19.     The Committee’s settlement with the Lenders is contingent upon the Committee

Settlement Amount only being available to fund the Committee trust and not being used by the

Debtors to fund distributions to administrative or priority creditors.

III.   The Claim Bar Date, Plan and Disclosure Statement

       20.     The Court established October 7, 2019 as the deadline for filing general unsecured

and administrative claims. As of the date of this Objection, the administrative claims pool is being

reconciled and the deadline for governmental authorities to file potentially significant priority tax

claims will not pass until December 2, 2019. As of the date of filing this Objection, unreconciled

priority and administrative claims totaled approximately $30 million.

       21.     On September 18, 2019, the Debtors filed the Plan and associated Disclosure

Statement for Joint Plan of Liquidation for the Debtors (the “Disclosure Statement”). The Debtors

have requested a confirmation hearing in mid-December so that the Debtors can exit bankruptcy

by the end of the year.


                                                   7
              Case 19-11240-LSS              Doc 779   Filed 10/16/19   Page 8 of 18



       22.      Prior to the Debtors’ filing of the Plan, the Committee repeatedly informed the

Debtors that any settlement with the Lenders would be contingent upon the Committee Settlement

Amount not being used by the Debtors to fund administrative and priority claims. The Debtors

have ignored this.

       23.      Buried in the provisions regarding unsecured creditors’ treatment, the Debtors

leave open the possibility of utilizing the Committee Settlement Fund to satisfy administrative and

priority claims. 14 Neither the Plan nor the Disclosure Statement, however, provide any analysis

of the expected administrative and priority claims pool or the source of funds to satisfy those claims

on the effective date of the Plan. The Disclosure Statement includes brackets around the estimated

aggregate allowed amount of Priority Claims, Other Secured Claims, and General Unsecured

Claims. 15

       24.      There is similarly no analysis of whether the Wind-Down Fund and the Additional

Funds will be sufficient to satisfy administrative and priority claims and fund the plan process. In

fact, the Disclosure Statement is devoid of any meaningful discussion of these funds or assurances

regarding the Debtors’ prior statements that the Wind-Down Fund will be sufficient to fund

allowed administrative claims and the wind-down of the estates.

       25.      The Plan further proposes broad releases (the “Releases”) of the Debtors’ current

and former directors and officers (the “Insiders”), which includes derivative claims and causes of

action that could be asserted on behalf of the Debtors’ estates. The Disclosure Statement does not

provide any detail on the contributions these Insiders made to the cases and similarly fails to

analyze the value of the claims that are being released.



14
       See Plan, Art. II.E.4.
15
       See Disclosure Statement, Art. I.D.



                                                   8
               Case 19-11240-LSS              Doc 779        Filed 10/16/19         Page 9 of 18



                                                 OBJECTION

I.      THE DISCLOSURE STATEMENT LACKS ADEQUATE INFORMATION

        26.      Section 1125(b) of the Bankruptcy Code requires that a disclosure statement

contain “adequate information” regarding a plan before it may be sent to creditors for the purpose

of soliciting votes to accept or reject the plan. 16

        27.      Pursuant to section 1125(a)(1), “adequate information” means:

                 information of a kind, and in sufficient detail, as far as is reasonably
                 practicable in light of the nature and history of the debtor and of the
                 condition of the debtor’s books and records, including a discussion
                 of the potential material Federal tax consequences of the plan to the
                 debtor, any successor to the debtor, and a hypothetical investor
                 typical of the holders of claims or interests in the case, that would
                 enable such a hypothetical investor of the relevant class to make an
                 informed judgment about the plan[.] 17

        28.      “Adequate Information” has been described as “all information that is reasonably

necessary to permit creditors and parties-in-interest to fairly and effectively evaluate the plan.”18

While what constitutes adequate information will be determined on a case-by-case basis, a

disclosure statement should tell creditors “what [they are] going to get, when [they are] going to

get it, and what contingencies there are to getting their distributions.”19 In its current form, the

Disclosure Statement fails to provide this basic type of information to creditors. 20



16
        See 11 U.S.C. § 1125(b).
17
        11 U.S.C. § 1125(a)(1); see also Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d
        Cir. 1988) (“The importance of full disclosure is underlaid by the reliance placed on the disclosure statement
        by the creditors and the court. Given this reliance, we cannot overemphasize the debtor’s obligation to
        provide sufficient data to satisfy adequate information”) (internal citations omitted).
18
        In re Robert’s Plumbing & Heating, LLC, Case No. 10-23221, 2011 WL 2972092, *2 (Bankr. D. Md. July
        20, 2011).
19
        In re Ferretti, 128 B.R. 16, 19 (Bankr. D.N.H. 1991); see also Oneida Motor Freight, 848 F.2d at 417
        (recognizing that what constitutes adequate information is determined on a case-by-case basis).
20
        In re Crowthers McCall Patterns, Inc., 120 B.R. 279, 300 (Bankr. S.D.N.Y. 1990) (“[a]t the heart of the
        chapter 11 process is the requirement that holders of claims in impaired classes be furnished a proper


                                                         9
             Case 19-11240-LSS            Doc 779         Filed 10/16/19      Page 10 of 18



       29.     First, the Disclosure Statement fails to provide sufficient information for creditors

to understand what they will receive under the Plan. Notwithstanding the Debtors’ prior statements

to the contrary, the Disclosure Statement now creates uncertainty regarding whether the Wind-

Down Fund and Additional Funds will be sufficient to fund administrative and priority claims.

The Disclosure Statement, however, is devoid of any information regarding the Debtors’ analysis

of administrative and priority claim pools or the means for satisfying those claims. Instead, the

Debtors seek to invade the Committee Settlement Fund to the extent the Wind-Down Fund and

Additional Funds are insufficient to satisfy such claims.

       30.     Given that the administrative bar date has just passed and the governmental bar date

will not pass until December 2, 2019, the Debtors themselves have insufficient information to

proceed with the Plan. The Debtors may face significant priority tax claims, and the priority and

administrative claims pool is still being reconciled. The unreconciled estimated administrative

and non-tax priority claims pool is currently approximately $30 million and the Wind-Down Fund

is insufficient to satisfy these obligations. In fact, given the uncertainty regarding the claims pool,

it is unclear whether the addition of the Committee Settlement Fund would provide sufficient funds

to pay administrative and priority claims in full.

       31.     While the Committee recognizes the reconciled claims will likely be significantly

less, solicitation of the Plan at this time will only serve to deplete the Wind-Down Fund, which

will decrease the funds available to satisfy these claims. Before casting their votes on the Plan,

creditors are entitled to know if the Debtors have the funds needed to confirm the Plan.




       disclosure statement that would enable a hypothetical reasonable investor … to make an informed judgment
       about the plan”) (internal quotations and citations omitted).



                                                     10
             Case 19-11240-LSS              Doc 779         Filed 10/16/19       Page 11 of 18



       32.      Second, the Disclosure Statement cannot be approved because the Debtors,

Committee, and Lenders are at odds over the treatment of the Committee Settlement Amount. The

Committee Settlement was premised on the Debtors’ assurances that the Wind-Down Fund and

additional reserves would be sufficient to satisfy administrative and priority claims. In fact, the

Settlement is conditioned upon the Committee Settlement Amount being used solely to fund a

Committee Liquidation Trust. The Plan violates this construct and provides that the Committee

Settlement Amount may be used to satisfy administrative and priority claims ahead of general

unsecured claims. The Committee is not prepared to go forward with the Settlement if the Plan

continues to provide for the potential invasion of the Committee Settlement Amount.

       33.      The Debtors, therefore, are at a crossroads – they cannot incorporate the Settlement

between the Lenders and the Committee into the Disclosure Statement and then solicit a Plan that

defies the Settlement terms. 21        The disposition of the Committee Settlement Amount is a

fundamental issue that must be resolved in advance of solicitation. To allow the Debtors to solicit

a Plan with materially inaccurate sources of recovery would undermine the purpose of section

1125(a).

       34.      Third, the Disclosure Statement does not provide any analysis as to why the Debtors

believe the release of the Insiders is appropriate in these cases under governing law. Nor does the

Disclosure Statement provide any information to support the Releases. Courts within the Third

Circuit do not grant third-party plan releases lightly, and the plan proponent bears the burden of

establishing the appropriateness of the non-debtor releases. 22 The Disclosure Statement must set



21
       The Disclosure Statement contains a bracket for the Settlement as the Settlement was entered into after the
       Disclosure Statement was filed.
22
       In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999).




                                                       11
             Case 19-11240-LSS         Doc 779        Filed 10/16/19   Page 12 of 18



forth why the Debtors believe the Releases are appropriate and provide specific facts to support

the legality of such release under the Third Circuit’s guidelines.

       35.     The Plan authorizes the Committee Liquidation Trustee to pursue non-released

Avoidance Actions, but deprives it of the right to pursue the released claims against the Insiders.

The Disclosure Statement does not describe the Debtors’ investigation of the claims that may exist

against the Insiders or the decision to release such claims. There is similarly no discussion

regarding the impact on unsecured recoveries, including the potential that creditors could receive

enhanced recoveries, if the Committee is authorized to pursue Avoidance Actions against the

Insiders.

       36.     Lastly, the Debtors should not be authorized to solicit votes on a Plan that may not

be feasible given the apparent inability to satisfy administrative and priority claims. While the

Debtors are eager to emerge from chapter 11 by the end of 2019, they have not articulated a

meaningful reason for rushing the solicitation and confirmation process.

       37.     The Committee, therefore, submits that proceeding with solicitation of the Plan at

this time is inappropriate and will unnecessarily deplete the estates’ resources. Instead, approval

of the Disclosure Statement should be deferred until the governmental bar date has passed and the

full scope of priority tax, non-priority, and administrative claims are established. The short delay

will allow the Debtors to establish the universe of claims and allow creditors to assess whether the

Debtors have the ability to satisfy administrative and priority claims on the effective date as

required by the Bankruptcy Code.

       38.     To the extent, however, the Court determines that proceeding with solicitation at

this time is appropriate, the Disclosure Statement must be revised to provide additional information

regarding the Debtors’ estimation of claims and the availability of funds to satisfy such claims.




                                                 12
              Case 19-11240-LSS         Doc 779       Filed 10/16/19   Page 13 of 18



II.     THE PLAN VIOLATES THE SETTLEMENT

        39.       Since the outset of these cases, the Committee has diligently investigated and

pursued a consensual resolution of its potential claims against the Lenders in order to expeditiously

wind down these estates. The Committee’s efforts were successful and, with the cooperation of

the Lenders, reached the settlement described above, subject to ongoing documentation. As part

of the Settlement, the Lenders will fund the Committee Settlement Amount, which will be held in

the Committee Settlement Trust. The funding for the Committee Settlement Amount is not

property of the estates. As a result, the Committee Settlement Amount is, therefore, not property

of the estates.

        40.       The Debtors do not have the right or the ability to use the Committee Settlement

Amount, which will be put into the Committee Liquidation Trust for the benefit of general

unsecured creditors. Unlike the Wind-Down Fund and the Additional Funds, the Committee

Settlement Amount is not being carved out of the proceeds of the Asset Sales. The Lenders are

funding the Committee Settlement Amount through independent, unrelated collateral.

        41.       The Debtors must look to property of their estates, including the Wind-Down Fund

and the Additional Funds to satisfy administrative and priority claims. The Plan and Disclosure

Statement mislead creditors into believing that the Committee Settlement Amount will provide an

additional avenue of recovery. However, the Committee Settlement Fund cannot be used to fund

recoveries for non-general unsecured creditors and the Debtors should not be authorized to solicit

a Plan that contradicts the terms of the Settlement. To the extent the Debtors continue to pursue a

plan that seeks to utilize the Committee Settlement Fund, the Debtors will effectively unwind the

Settlement, rendering the Plan unconfirmable.




                                                 13
             Case 19-11240-LSS               Doc 779         Filed 10/16/19       Page 14 of 18



III.   THE DISCLOSURE STATEMENT SHOULD NOT BE
       APPROVED BECAUSE THE RELEASES RENDER
       THE PLAN PATENTLY UNCONFIRMABLE

       42.      A court should deny approval of a disclosure statement that describes a patently

unconfirmable plan, regardless of the adequacy of its disclosures. As the Third Circuit has

recognized, “if it appears there is a defect that makes a plan inherently or patently unconfirmable,

the Court may consider and resolve that issue at the disclosure stage before requiring the parties

to proceed with solicitation of acceptances and rejections and a contested confirmation hearing.”23

Courts will not allow the dissemination of an unconfirmable plan “because undertaking the burden

and expense of plan distribution and vote solicitation is unwise and inappropriate if the proposed

plan could never legally be confirmed.” 24

       43.      The Releases are impermissible under controlling Third Circuit case law. In order

to determine whether a debtors’ release of non-debtor third parties, including directors and officers

are appropriate under a plan, the Third Circuit has applied the non-exhaustive, 5 factor test set

forth in Master Mortgage, which evaluates:

                1) the identity of interest between the debtor and third-party such that a
                   suit against the non-debtor is a suit against the debtor and will deplete
                   the estate’s resources;

                2) the substantial contribution to the plan by the non-debtor;

                3) the necessity of the release to the reorganization to the extent that,
                   without the release, there is little likelihood of success;




23
       In re American Capital Equipment, LLC, 688 F.3d 145, 154 (3d Cir. 2012) (citation omitted); see also In re
       Phoenix Petroleum Co., 278 B.R. 385, 394 (Bankr. E.D. Pa. 2001) (“If the disclosure statement describes a
       plan that is so ‘fatally flawed’ that confirmation is ‘impossible,’ the court should exercise its discretion to
       refuse to consider the adequacy of disclosures.”) (citations omitted).
24
       Phoenix Petroleum, 278 B.R. at 394; see also In re Allied Gaming Management, Inc., 209 B.R. 201, 202
       (Bankr. W.D. La. 1997); In re Market Square Inn, Inc., 163 B.R. 64, 68 (Bankr. W.D. Pa. 1994).



                                                        14
                Case 19-11240-LSS              Doc 779         Filed 10/16/19        Page 15 of 18



                   4) an agreement by a substantial majority of creditors to support the
                      injunction, specifically if the impacted class or classes
                      “overwhelmingly” votes to accept the plan; and

                   5) the payment of all or substantially all of the claims of the classes
                      impacted by the injunction. 25

     Although no single factor is dispositive, courts in this district have focused the analysis on

     whether the parties to be released have provided a substantial contribution to the plan. 26 Courts

     do not grant third-party plan releases lightly, and the Plan proponent bears the burden of

     establishing the appropriateness of the non-debtor releases. 27

          44.      This Court has only approved debtor’s releases of non-debtor third parties if the

non-debtors provided substantial value to the restructuring. 28 The Debtors have not articulated,




25
          In re Master Mortgage Inv. Fund, Inc., 168 B.R. 930, 937 (Bankr. W.D. Mo. 1994); see also In re Abeinsa
          Holding, Inc., 562 B.R. 265, 282 (Bankr. D. Del. 2016) (applying the 5-factor Master Mortgage test to
          debtors’ proposed release of third parties); In re Washington Mutual, 442 B.R. 314, 346 (Bankr. D. Del.
          2011) (the “factors articulated in Master Mortgage form the foundation” for the analysis of whether a debtor’s
          release of third parties is appropriate); In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999)
          (applying the five-factor Master Mortgage test to debtors’ release of third parties).
26
          See In re Washington Mutual, 442 B.R. at 349-50 (approving releases of parties that had waived significant
          claims against the debtors’ assets and the estates but concluding that “there is no basis whatsoever for the
          Debtors to grant a release to directors and officers or any professionals…current or former . . . [because]
          there has been no evidence presented of any ‘substantial contribution’ made to the case by the directors,
          officers, or professionals, justifying releases for those parties.”); In re Genesis Health Ventures, Inc., 266
          B.R. 591, 606-07 (Bankr. D. Del. 2001) (finding that officers’ and directors’ restructuring efforts and
          management functions, for which they were already compensated, did not constitute contribution of assets to
          the reorganization and denying release as to prepetition conduct).
27
          See In re Zenith Elecs. Corp., 241 B.R. at 110 (releases by the debtor against third parties may be provided
          under certain limited circumstances); In re Global Ocean Carriers Ltd., 251 B.R. 31, 43 (Bankr. D. Del.
          2000) (noting that it is the debtors’ burden to establish that releases are appropriate).
28
          See In re Exide Technologies, 303 B.R. 48, 73-74 (Bankr. D. Del. 2003) (denying (a) releases as to the lenders
          because funding for unsecured creditors was insufficient and release would bar creditors’ committee
          investigation against lenders and (b) releases of the prepetition claims against current and former directors
          and officers due to limited evidence of contribution and opposition by and minimal distribution to unsecured
          creditors); In re Abeinsa Holding, Inc., 562 B.R. 265, 284-85 (Bankr. D. Del 2016) (approving broad releases
          of non-debtor third parties because (a) there would be little to no recovery for unsecured creditors without
          certain released parties’ financial contributions and agreement not to share in plan distributions and
          (b) creditors’ committee supported releases); In re Spansion, 426 B.R. 114, 143 (Bankr. D. Del. 2010)
          (approving releases of non-debtor third parties because the released parties “were actively involved in
          negotiating and formulating the Plan”).



                                                          15
              Case 19-11240-LSS               Doc 779         Filed 10/16/19        Page 16 of 18



and the Committee is unaware of, any substantial contribution by the Insiders warranting the

Releases. The Insiders are not providing cash, assets, or anything of tangible value under the Plan

and have not performed any extraordinary services that would constitute a contribution. The

Insiders have played no role in negotiating or formulating the Plan (other than negotiating for their

own releases) and have had a limited, if any, ongoing management role because the Debtors sold

their assets shortly after the Petition Date.

        45.      The Debtors similarly cannot satisfy the remaining Master Mortgage factors.

                 •   There is no identity of interest between the Debtors and the Insiders that would
                     reduce the estates’ resources if claims were asserted against the Insiders. Rather
                     than depleting assets, the preservation of these claims for the benefit of creditors
                     will only enhance recoveries. 29

                 •   The Releases are also not necessary to effectuate the Plan. 30 The Insiders’
                     consent is not necessary for approval of the Plan. The Debtors ceased all
                     operations, and sold all of their assets within 3 months of the Petition Date. The
                     Debtors remaining assets (if any) can be liquidated and the Debtors successfully
                     wound-down without the Releases or the further participation of the Insiders.

                 •   The Committee, as a representative for all unsecured creditors, opposes the
                     Releases. 31 The Releases would effectively bar the Committee Liquidation
                     Trust from investigating and, if appropriate, pursuing claims that could provide
                     an additional source of recovery for unsecured creditors.

                 •   Finally, the Plan does not, and will not, provide for payment of substantially all
                     of the creditors’ claims. Unsecured creditors will only receive a fractional
                     recovery out of the Committee Settlement Amount.

29
        While the Insiders and other proposed released parties may establish an identity of interest with the Debtors
        where the “charter (or bylaws) provide that those parties will be indemnified by the Debtors for certain
        claims,” establishing an identity of interest with nothing more “is insufficient to justify the release. To hold
        otherwise would eliminate the other four factors and would justify releases of directors and officers in every
        bankruptcy case. That is not the law.” Washington Mutual, 442 B.R. at 349-50 (citing In re Continental
        Airlines, 203 F.3d 203, 216 (finding that debtor might face future indemnity claim does not make release and
        permanent injunction of claims against the debtor’s directors and officers “necessary” to the reorganization).
30
        Washington Mutual, 442 B.R. at 349-50 (citing In re Continental Airlines, 203 F.3d 203, 216 (finding that
        debtor might face future indemnity claim does not make release and permanent injunction of claims against
        the debtor’s directors and officers “necessary” to the reorganization).
31
        See In re Abeinsa Holding, Inc., 562 B.R. at 285 (approving the debtors’ release when creditors’ committee
        supported the release “because that entity has the greatest incentive to limit the Debtors’ Release to preserve
        any potential claims”).



                                                         16
             Case 19-11240-LSS        Doc 779       Filed 10/16/19   Page 17 of 18



       46.     As the Debtors are unable to satisfy any of the Master Mortgage factors, the

Releases are inappropriate, rendering the Plan unconfirmable. The Disclosure Statement should

not be approved and the Debtors should not be allowed to waste estate funds to solicit a Plan with

Releases that cannot be approved under controlling Third Circuit case law.

                                RESERVATION OF RIGHTS

       47.     The Committee reserves its right to object to any amendments the Debtors may

make to the Disclosure Statement. The Committee further reserves all of its rights to object to

confirmation of the Plan and to supplement this Objection at any time prior to the hearing on the

Motion.




                                               17
            Case 19-11240-LSS         Doc 779        Filed 10/16/19   Page 18 of 18



                                        CONCLUSION

               WHEREFORE, the Committee respectfully requests that the Court deny the

Motion and grant such other and further relief as the Court deems just and proper.

Dated: Wilmington, Delaware
       October 16, 2019
                                       BENESCH, FRIEDLANDER, COPLAN
                                       & ARONOFF LLP


                                       By: /s/ Jennifer R. Hoover
                                       Jennifer R. Hoover (No. 5111)
                                       Kevin M. Capuzzi (No. 5462)
                                       222 Delaware Avenue, Suite 801
                                       Wilmington, DE 19801
                                       Tel: (302) 442-7010
                                       Fax: (302) 442-7012
                                       Email: jhoover@beneschlaw.com
                                                 kcapuzzi@beneschlaw.com

                                        -and-

                                        KELLEY DRYE & WARREN LLP

                                        Eric R. Wilson (admitted pro hac vice)
                                        Jason R. Adams (admitted pro hac vice)
                                        Maeghan J. McLoughlin (admitted pro hac vice)
                                        101 Park Avenue
                                        New York, New York 10178
                                        Tel: (212) 808-7800
                                        Fax: (212) 808-7897

                                        Counsel to the Official Committee of
                                        Unsecured Creditors of FTD Companies, Inc., et al.




                                                18
